               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


T. Petronykoriak,

                       Plaintiff,     Case No. 19-cv-10784

v.                                    Judith E. Levy
                                      United States District Judge
Equifax Information Services LLC
et al.,                               Mag. Judge David R. Grand

                     Defendants.
________________________________/

OPINION AND ORDER GRANTING DEFENDANT COMCAST OF
        DETROIT LLC’S MOTION TO DISMISS [84]

     Plaintiff filed this action in Wayne County Circuit Court on

February 12, 2019, alleging various federal statutory and state law tort

claims based on allegedly false information on his credit report.

Defendant Equifax Information Services LLC timely removed the case to

federal court on March 15, 2019. (ECF No. 1-1, PageID.1.) Defendant

Comcast of Detroit LLC (“Comcast”), moves to dismiss pursuant to

Federal Rule of Civil Procedure 12. (ECF No. 84, PageID.542.) Plaintiff

failed to respond to defendant’s Rule 12 motion.
  I.     Background

       Plaintiff brings eleven causes of action against seventeen named

defendants arising from the allegedly false information reported by

defendants Equifax, Trans Union, and Experian. (ECF No. 1-2,

PageID.13.) These claims appear to arise out of plaintiff’s assertion that

his “credit was excellent,” but that based on false information on his

credit report, plaintiff was unable to obtain a credit card and a loan. (Id.

at PageID.13.)

       Plaintiff does not include allegations specifically identifying

Comcast. Instead, the complaint includes various allegations regarding

“ALL LISTED DEFENDANTS,” including that they all: failed to take

action to correct false consumer reports; failed to adopt procedures to

assure reports were accurate; and disseminated false information about

plaintiff, despite the fact that “ALL LISTED DEFENDANTS were

notified of the errors and disputes.” (ECF No. 1, PageID.16–17.) Plaintiff

argues that these actions violated various federal statutes, including the

Fair Credit Reporting Act (“FCRA”), the Fair Credit Billing Act (“FCBA”),

and the Fair Debt Collection Practices Act (“FDCPA”). Plaintiff brings

additional counts against defendant under various state tort law


                                     2
theories, including negligence, defamation, “malicious use of a

telephone,” and harassment.1

   II.       Legal Standards

         Defendant filed a motion for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c) on August 9, 2019. Plaintiff did not

respond.

         A motion for judgment on the pleadings is reviewed under the same

standard as one brought under Rule 12(b)(6). E.E.O.C. v. J.H. Routh

Packing Co., 246 F.3d 850, 851 (6th Cir. 2001). That is, courts must

“construe the complaint in the light most favorable to the plaintiff” and

“accept all of the complaint’s factual allegations as true.” Id. “To survive

a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plausible claim need not

contain “detailed factual allegations,” but it must contain more than




       The complaint includes duplicative state law claims. For instance, counts one
         1

and eight are listed as negligence, counts two and eleven are listed as defamation,
and counts seven and ten are listed as harassment. Because all counts appear to arise
from the same set of facts, the Court will not address each duplicative count
separately.
                                         3
“labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

     The pleading standard is less stringent for plaintiffs proceeding pro

se but does not “compel the courts to conjure up unpleaded facts to

support conclusory allegations.” Grinter v. Knight, 532 F.3d 567, 577 (6th

Cir. 2008) (quoting Kamppi v. Ghee, 208 F.3d 213 (table), 2000 WL

303018, at *1 (6th Cir. 2000)).

  III. Analysis

     The complaint fails to allege specific facts with respect to Comcast.

As a result, the Court has no way of knowing what relationship this

defendant has to this case. Moreover, the Court is unable to assess

whether the conduct of Comcast was lawful or reasonable with respect to

plaintiff as a consumer. Because the complaint fails to allege facts with

any specificity, and relies on conclusory allegations, it fails to state a

claim against Comcast.

     The complaint includes similarly conclusory allegations with

respect to “ALL LISTED DEFENDANTS,” and, for reasons outlined

below, these general allegations also fail to set forth a plausible claim.




                                     4
     A. FCRA Claim

     In the Sixth Circuit, consumers may bring a cause of action under

the FCRA against any “‘person who is negligent in failing to comply with

any requirement . . . imposed with respect to any consumer under the

act.” Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 615 (6th Cir. 2012)

(quoting 15 U.S.C. § 1681o). Relevant to Comcast, the FRCA requires a

“furnisher to ‘conduct an investigation with respect to the disputed

information’” provided to it by a consumer reporting agency (“CRA”). Id.

at 616 (quoting § 1681s-2(b)(1)(A)). The FRCA lays out additional steps

and requirements of a furnisher with respect to the information provided

about a consumer by a CRA. Id. at 616–17. However, these requirements

are not triggered unless the furnisher receives “notice from a consumer

reporting agency.” Yaldu v. Bank of Am. Corp., 700 F. Supp. 2d 832, 843

(E.D. Mich. 2010) (citations omitted). Until a furnisher receives such

notice, there is “no responsibility to investigate a credit dispute.” Id.

     Plaintiff fails to allege that a CRA alerted Comcast to disputed

information on plaintiff’s credit report. Additionally, the complaint fails

to set forth non-conclusory allegations with respect to the information

that was supposedly false on plaintiff’s credit report. Nor does it identify


                                      5
what information was false. These deficiencies are fatal to plaintiff’s

claim, as a non-conclusory claim of inaccurate or incomplete credit

information is a “threshold showing” for a violation of the FCRA. See

Pittman v. Experian Information Solutions, Inc., 901 F.3d 619, 629 (6th

Cir. 2018).

      In short, the complaint does not set forth sufficient facts to establish

a duty on the part of Comcast. Therefore, plaintiff fails to state a claim

against this defendant under the FCRA.

      B. FDCPA Claim

      FDCPA claims may only be brought against “debt collectors.”2 15

U.S.C. § 1692 et seq. The complaint does not outline the relationship

between Comcast and plaintiff. Instead, the complaint merely alleges

that an unidentified “Defendant, which is a debt collector under the

FDCPA, violated the FDCPA” in various enumerated ways. (ECF. No. 1-

1, PageID.24.) Plaintiff has therefore failed to plead a threshold fact, that




      2  Even assuming that Comcast was trying to collect outstanding payments
from plaintiff—which is not alleged—a creditor is not a debt collector. Bridge v.
Ocwen Fed. Bank, FSB, 681 F.3d 355, 359 (6th Cir. 2012). The FDCPA defines a debt
collector as an entity that “regularly collects or attempts to collect debts owed or due
another.” Id. (quoting 15 U.S.C. §1692a(6)). Comcast has not been pleaded as a debt
collector as defined by the FDCPA.
                                           6
Comcast is a debt collector. Plaintiff does not state a claim under the

FDCPA.

     C. FCBA Claim

     The FCBA applies “only to open-end credit transactions, and,

chiefly, to credit card accounts.” Rajapakse v. Credit Acceptance Corp.,

No. 17-12970, 2019 U.S. Dist. LEXIS 18490, at *12 (E.D. Mich. Jan. 30,

2019) (quotations omitted). The complaint fails to set forth facts to

support this claim. Plaintiff does not plead a creditor relationship with

Comcast. Moreover, the complaint creates no plausible inference that the

specific type of creditor relationship required here—an “open-end credit

transaction”—is present. Thus, plaintiff fails to state a claim under the

FCBA.

     D. State Law Claims

     Comcast is listed as a defendant in state law claims in counts 1, 2,

7, 8, 10, and 11. However, none of these counts set forth distinct

allegations to support a cause of action. Instead, these counts appear to

be based on the same conduct as alleged under the FCRA claim.

     The FCRA preempts state law causes of action for procedures

related to false credit reporting, or alternatively sets forth higher


                                   7
standards for claims—such as defamation—based on such allegations.

Yaldu, 700 F. Supp. 2d at 843 (“The FCRA contains two overlapping and

potentially contradictory preemption provisions. Compare 15 U.S.C. §

1681h(e), with 15 U.S.C. § 1681t(b)(1)(F). ‘The tension between these two

provisions . . . results from the fact that § 1681h(e) permits state tort

claims, but requires a higher standard of proof for those in the nature of

defamation, slander, or invasion of privacy, while § 1681t(b)(1)(F)

prohibits all state claims covered by § 1681s-2.’” (citations omitted)).

Plaintiff’s state claim theories survive neither standard. As with the

statutory claims, plaintiff offers a series of legal conclusions attributed

vaguely to the conduct of an unidentified “Defendant.” (ECF No. 1-1,

passim.) The complaint fails to state a claim with respect to all state law

theories listed, including defamation, harassment, and negligence based

on preemption, or in the alternative, has failed to plead anything in a

non-conclusory manner.

  IV.   Conclusion

     For the reasons set forth, plaintiff has failed to set forth sufficient

factual allegations to state a claim against defendant Comcast.




                                    8
Accordingly, Comcast’s motion to dismiss (ECF No. 84) is GRANTED.

     IT IS SO ORDERED.

Dated: September 10, 2019            s/Judith E. Levy
     Ann Arbor, Michigan             JUDITH E. LEVY
                                     United States District Judge




                                 9
